Citation Nr: 0701930	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-37 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318, based on claims 
that there was clear and unmistakable error (CUE) in RO 
rating decisions dated November 4, 1986, November 28, 1986, 
December 10, 1987, January 4, 1989, and January 7, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from January 1948 to 
September 1958.  He died in October 2002.  The appellant is 
the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2004, a hearing was held 
before the undersigned Veterans Law Judge making this 
decision who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c).  In February 
2005, the case was remanded for additional development.  

In a statement received in May 2005, the appellant stated 
that she desired to withdraw her claim of entitlement to 
service connection for the cause of the veteran's death.  See 
38 C.F.R. § 20.204(b) (2005).  Accordingly, this issue is not 
before the Board at this time.  

FINDINGS OF FACT

1.  The veteran died decades after service due to nonservice-
connected sepsis; at the time of his death, service 
connection was in effect for post-traumatic stress disorder 
with depression, evaluated as 100 percent disabling, with an 
effective date of March 11, 1994 for the 100 percent rating; 
and burn scars of the cornea and conjunctiva, left eye, 
evaluated as 0 percent disabling.  

2.  In an unappealed decision, dated November 4, 1986, the RO 
granted a claim for a temporary total evaluation under 
38 C.F.R. § 4.29, for the veteran's service-connected 
psychiatric disorder, effective from May 13, 1986 to June 30, 
1986; with a 50 percent rating resumed effective as of July 
1, 1986.  

3.  The RO's November 4, 1986 rating decision was undebatably 
erroneous in failing to assign a 100 percent evaluation as of 
July 1, 1986.  


CONCLUSION OF LAW

The requirements for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA is not applicable to all cases.  Wensch v. 
Principi, 15 Vet. App. 362 (2001) (citing Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)).  In this case, the issue on appeal is a DIC claim 
based on claims of CUE in several RO rating decisions.  CUE 
claims must be based on the record and law that existed at 
the time of the prior adjudication in question. 38 C.F.R. § 
20.1403(b). Therefore, a remand for application of the VCAA 
is not required.  See Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc) (VCAA not applicable to CUE claim).  In 
any event, as the Board has fully granted the apellant's 
claim for DIC under the provisions of 38 U.S.C.A. § 1318, any 
potential failure of VA in fulfilling its duties to notify 
and assist the veteran is essentially harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


II.  DIC

The appellant argues that entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318 has been established.  She argues that RO 
rating decisions, dated in November 14, 1986, November 28, 
1986, December 10, 1987, January 4, 1989, and January 7, 
1997, are based on clear and unmistakable error (CUE).  

The veteran's service records show that he was awarded the 
Medical Badge, the Korean Service Medal, and the United 
Nations Service Medal.  

The veteran died in October 2002.  In Part I of the veteran's 
death certificate, it states that the immediate cause of 
death was "sepsis," due to (or as a consequence of) 
"neutropenia," due to (or as a consequence of) "lung cancer."  
The manner of death was listed as "natural."  

At the time of his death, service connection was in effect 
for post-traumatic stress disorder with depression, evaluated 
as 100 percent disabling, with an effective date of March 11, 
1994 for the 100 percent rating; and burn scars of the cornea 
and conjunctiva, left eye, evaluated as 0 percent disabling.

In pertinent part, DIC benefits are payable to a claimant in 
the same manner as if the veteran's death is service 
connected when veteran dies of non-willful misconduct origin, 
and was in receipt of, or entitled to receive, compensation 
at the time of death for a service-connected disability rated 
totally disabling if one of the following conditions is met:

(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; 
(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty; 
or (3) the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.

38 U.S.C.A. § 1318 (West 2002).

The implementing regulation, 38 C.F.R. § 3.22, defines the 
term "entitled to receive" as follows: 

"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:

(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset an indebtedness of 
the veteran; (3) The veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) The veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.

The Board notes that the "entitled to receive" language of 38 
C.F.R. § 3.22 was revised during the pendency of appeal 
pursuant to expedited rulemaking directed by the United 
States Court of Appeals for the Federal Circuit.  See 
National Organization of Veterans Advocates (NOVA I) v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (2001).  This 
regulation has been reviewed by the Court of Appeals for the 
Federal Circuit, see NOVA v. Secretary of Veterans Affairs, 
314 F.3d 1373 (2003) (NOVA II), and deemed valid with the 
exception of claims involving reopening of previous final VA 
decisions which is not implicated in this case.  The Court of 
Appeals for the Federal Circuit directed VA to process all 
DIC claims, including "hypothetical entitlement" claims, 
except for claims under 38 U.S.C. §§ 1311(a)(2) and 1318 
where a survivor seeks to reopen a claim on the grounds of 
new and material evidence, pending further rulemaking 
proceedings.  The "hypothetical" entitlement claim, 
identified in Timberlake v. Gober, 14 Vet. App. 122 (2000) 
due to a conflict of regulatory language with the former 
version of 38 C.F.R. § 3.22, no longer applies.

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required VA hospital treatment for a period in excess of 
21 days.  38 C.F.R. § 4.29.

Under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9405 (1986) a 
100 percent evaluation may be assigned when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or there must be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought; or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or the veteran must be 
demonstrably unable to obtain or retain employment.  

In a decision, dated November 4, 1986, the RO granted a claim 
for a temporary total evaluation under 38 C.F.R. § 4.29, for 
the veteran's service-connected psychiatric disorder 
(characterized at that time as "depressive neurosis with 
anxiety features, lymphadenopathy, hepatomegaly, 
splenomegaly, and brucellosis by history"), effective from 
May 13, 1986 to June 30, 1986.  A 50 percent rating was in 
effect prior to May 13,1986, and the RO determined that the 
50 percent rating was to resume effective July 1, 1986.  The 
RO evaluated the veteran's disability under Diagnostic Codes 
9405-6316.  There was no appeal, and this decision became 
final.  See 38 U.S.C.A. § 7105(c).  

In November 2002, the appellant filed her claim for DIC.  In 
January 2003, the RO denied the claim.  The appellant 
subsequently expanded the scope of her claim to include a 
challenge to the RO's November 1986 decision, to the extent 
that it failed to grant a 100 percent schedular rating as of 
the date of discharge from the VA hospital in June 1986, as 
CUE.  In February 2006, the RO denied the claim.  

A review of the claims files shows that in its November 4, 
1986 decision, the RO assigned a temporary total rating from 
May 13, 1986 to June 30, 1986, based on VA hospital reports, 
which showed that the veteran was hospitalized for treatment 
of psychiatric symptoms from May 13, 1986 to June 23, 1986.  
Under the circumstances, the RO's assignment of a temporary 
total evaluation appears to have been in accordance with the 
applicable regulation.  See 3.400(o)(2).  

However, the appellant argues that the RO's assignment of a 
50 percent rating as of July 1, 1986 was CUE.  Specifically, 
she argues that the veteran met the criteria for a 100 
percent rating upon his discharge from the VA hospital in 
June 1986 and that it was CUE for the RO not to assign a 100 
percent rating.  In particular, she argues the veteran was 
clearly unemployable due to his psychiatric symptoms at that 
time.  In this regard, the RO's November 4, 1986 discussion 
of the evidence. i.e., a VA hospitalization report dated from 
May 13 to June 23, 1986, was as follows: "He was begun on 
Nortriptylene therapy.  On discharge he showed no evidence of 
suicidal or homicidal ideation with persistent chronic 
depression which was much improved."  

The evidence of record before the RO at the time of its 
November 4, 1986 decision included VA hospital, examination, 
and outpatient treatment reports, dated between 1975 and 
1986.  This evidence showed that the veteran had a long 
history of unemployment beginning in 1975, as well as a long 
history of treatment for psychiatric symptoms.  A VA hospital 
report, covering treatment provided between December 1985 and 
January 1986, showed that the veteran was hospitalized for 
psychiatric symptoms.  The report noted vegetative signs of 
depression.  Upon admission, the veteran threatened to burn 
his house down, and to harm his wife if she tried to visit 
him.  Homicidal ideation was noted; he was considered a 
threat and subject to restrictions.  It was noted that he had 
been on Lithium for over a year.  Great improvement was noted 
following use of Nomisinsine.  A March 1986 VA examination 
report contained diagnoses of a chronic dysthymic disorder, 
intermittent explosive disorder, and a mixed character 
disorder.  The report noted that insight was "quite 
limited," and that judgment was intermittently impaired when 
he had his explosive rages.  A VA hospital report, covering 
treatment provided between May 13, 1986 and June 23, 1986, 
noted, "Because of his chronic depression, he was felt not 
to be employable at the present time."  The report showed 
that he was discharged to home and outpatient treatment, with 
a readmission date of August 4, 1986.  VA reports showed that 
he was subsequently hospitalized for about one week in August 
1986.    

In summary, at the time of the November 1986 decision, the 
evidence indicated that the veteran had been unemployed since 
1975.  Between December 1985 and August 1986, the veteran was 
hospitalized on three occasions for treatment for psychiatric 
symptoms.  The claims files included a competent opinion that 
the veteran was unemployable due to his psychiatric symptoms, 
upon hospital discharge in June 1986, just five months prior 
to the RO's November 1986 decision.  The claims file did not 
contain a competent, opinion of record that the veteran was 
employable.  All facts pointed to a specific outcome, and 
there were no countervailing opinions to weigh.  Given the 
foregoing, the regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 4.132, DC 9405; Damrel.  
The Board therefore finds that the RO's November 4, 1986 
decision, in its failure to award the veteran a 100 percent 
schedular rating as of July 1, 1986, was clear and 
unmistakable error.  In addition, since an award of a 100 
percent rating as of July 1, 1986 would have resulted in the 
veteran's disability being continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding his death, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 have 
been met.  The appellant's claim is therefore granted.  38 
C.F.R. § 3.105(a).  

To the extent that the appellant has argued that a number of 
the RO's decisions dated after November 4, 1986 were CUE, 
given the Board's determination that the RO's November 4, 
1986, was CUE, and that the criteria for DIC have been met, 
these issues are rendered moot.  


ORDER

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


